Title: To James Madison from Horatio Gates Spafford, 29 July 1825
From: Spafford, Horatio Gates
To: Madison, James


        
          
            Esteemed Friend,
            Lansingburgh, N.Y., 7 Mo. 29. 1825.
          
          Thy favor of 22 inst., enclosing ten dollars, is duly received. This pays, & more than pays, for the Works sent thee; & as thou expressed some anxiety lest it might miscarry, I hasten my acknowledgment. Permit me to add, that, much as I need, & value, ten dollar bank notes, rather scarce articles in the pocket, yet I prize, more highly, this testimony of thy regard.
          In much solicitude about the appearance of the matter, I beg leave to ask of thee one favor. It is that thou wouldst read the small volume, sent herewith, & return it, in the same way, with thy serious conclusions on the doctrine it teaches. To me, this doctrine is most precious, as doing away all mystery, in a conception of the character of the Lord the Creator & Redeemer. The request is made in tenderness & affection, and in earnest solicitude that it may be productive of holy & heavenly satisfaction. If I could replace the book, I would not ask its return to me. The Lord knows how anxious I am, in spirit, that thy venerable & illustrious friend, Jefferson, should do as I have requested of thee, & I pray thee to consider that matter. If the state of his health permit, do me the favor to make the same request of him that I have of thee, & greatly oblige, very respectfully, thy friend,
          
            Horatio Gates Spafford.
          
        
        
          ☞ The Book sent, is Emanuel Swedenborg’s Treatise on “The Doctrine of the New Jerusalem concerning the Lord.” Mrs Madison will please accept my kind remembrance. Times have greatly changed, since I had the pleasure to see her, & partake your hospitality, at Washington, in the autumn of 1814. May the gloom of that period never again overspread our horizon. Heaven bless you, both. I hope she will read to thee, & with thee, the work sent herewith.
        
      